Citation Nr: 9902924	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-02 180	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran was ordered to active duty in September 1990.  
The veteran had active service from September 1990 to July 
1991.  

This matter comes before the Board of Veterans Appeals 
(Board) from an October 1991 rating decision of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for tinnitus 
and denied service connection for bilateral hearing loss.  
The veteran testified at a hearing at the RO in June 1992.  
In October 1994 the Board remanded the matter to the RO for 
further development, and in March 1995 the RO denied service 
connection for bilateral hearing loss.  In March 1996 the 
Board again remanded the matter to the RO for further 
development.  The veteran has continued his appeal.  


REMAND

In May 1996 the Board remanded the case to the RO to conduct 
an exhaustive search for the veterans entrance examination 
for recall to active duty.  The RO was to also forward the 
veterans claims file to a VA otologist for review and an 
opinion as to whether it is as least as likely as not that 
the veterans hearing acuity became worse during his period 
of active duty.  

The record reflects that the RO sent a letter to the 
veterans unit, the 318th Transportation Agency, in Jamaica, 
New York, and in July 1996 was referred to the Ernie Pyle 
USARC at Fort Totten, New York.  (The Board notes that the 
318th Transportation Unit was inactivated effective in 
October 1993.)  In August 1998 the RO received a response, 
apparently from the Ernie Pyle USARC, indication that there 
was no record of a physical examination at entrance.  
Consequently, in any comparison of preservice hearing acuity 
to postservice hearing acuity, the preservice acuity must be 
based on earlier (1987) audiometry. 

It appears that the RO did forward the veterans claims 
folder for review by a VA audiologist.  However, there are 
several inconsistencies in the November 1997 VA audiological 
examination report.  The report shows that the examiner 
reviewed the veterans claims folder.  The examiner made 
specific reference to the puretone thresholds noted on the 
veterans quadrennial examination audiometry in March 1987, 
reporting five puretone thresholds for six frequencies in the 
right.  Thus, it is not clear whether the examiner considered 
an accurate disability picture in arriving at her opinion.  
Furthermore, a puretone shift of 55 decibels (from 25 
decibels in 1987 to 80 decibels in 1991) was noted in the 
right ear at 3000 Hz.  On its face this finding appears to 
suggest a decline in hearing acuity from 1987 to 1991.  The 
examiner in November 1997 did not explain this discrepancy in 
giving her opinion that it did not appear that the veterans 
hearing loss became worse during active duty since there was 
no significant change in audiometric thresholds since1987.

The Board regrets the necessity to once again remand this 
case for additional development by the RO and recognizes that 
another remand will further delay the adjudication of the 
veterans appeal, which has been pending since 1991.  
However, there is a discrepancy in the medical evidence, 
which must be resolved..

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should forward the veterans 
claims folder to the VA audiologist who 
examined the veteran in November 1997.  
The examiner must explain the 
significance, if any, of the puretone 
threshold shift of 55 decibels in the 
right ear at 3000 Hz from 1987 to 1991.  
If the November 1997 examiner is not 
available, the claims folder should be 
forwarded to another audiologist for 
review and an opinion.  The examiner must 
specifically state whether the veterans 
hearing acuity declined during service 
and explain the rationale for any opinion 
given.  

2.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
should be provided an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran unless 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
